



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hylton, 2016 ONCA 991

DATE: 20161229

DOCKET: C61821

Juriansz, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Howard Hylton

Appellant

Wayne Cunningham, for the appellant

Kevin Rawluk, for the respondent

Heard and released orally: December 20, 2016

On appeal from the sentence imposed on April 1, 2014, by
    Justice L. Ricchetti of the Superior Court of Justice, with reasons reported at
    2014 ONSC 1134.

ENDORSEMENT

[1]

The appellant was sentenced to 10 years imprisonment for his role in a
    home invasion.  He was deeply and completely involved in the preparation and
    execution of the home invasion.  He was sentenced on convictions of 2 counts of
    robbery and one count each of unlawful confinement, discharging a firearm with
    intent to wound, aggravated assault, possession of a loaded prohibited firearm,
    and wearing a face mask with intent to commit an indictable offence.

[2]

He seeks leave to appeal his sentence submitting that the trial judge
    failed to apply the principle that a youthful, first-time offender receive a
    sentence as short as possible.  The appellant was 27 years old at the time of
    the offence and 30 years old at the time of sentencing. He further submits the
    trial judges reasons are not consonant with the reconciliation between
    denunciation and general deterrence and rehabilitation for serious crimes
    stated by this court in, for example,
R. v. Brown
,
2015 ONCA 361
.

[3]

The sentencing judge gave careful and detailed reasons for the sentence he
    imposed.  He considered the appellants somewhat youthful age, his lack of a
    criminal record and the potential for his rehabilitation together with other
    mitigating factors and the many aggravating factors.  His reasons disclose no
    error in principle and the sentence he imposed is not demonstrably unfit.

[4]

While we grant leave to appeal, the appeal is dismissed.

R.G. Juriansz J.A.

David Watt J.A.

Lois Roberts J.A.


